DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I (Invention I) in the reply filed on 02/23/2022 is acknowledged.  Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.


2.	Claims 1-4 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the phrase “transformant of a coryneform bacterium obtained by introducing an Entner- Doudoroff pathway into the coryneform bacterium as a host” which 

Claim 2 recites the phrase “gene in which an enzyme having glucose-6-phosphate dehydrogenase activity is encoded; a gene in which an enzyme having 6-phosphogluconate dehydratase activity is encoded; and a gene in which an enzyme having 2-keto-3-deoxy-6-phosphogluconate aldolase activity is encoded” which renders the claim vague and indefinite since the meaning of the phrase is unclear and it is uncertain if the transformant comprises genes encoding the recited enzymes. 
Amending the claim to recite that the transformant comprises genes encoding glucose-6-phosphate dehydrogenase, 6-phosphogluconate dehydratase, and 2-keto-3-deoxy-6-phosphogluconate aldolase would aid in overcoming the rejection.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a Corynebacterium glutamicum transformant comprising the nucleotide sequences of SEQ ID NO: 1 encoding glucose-6-phosphate dehydrogenase and 6-phosphogluconate dehydratase, and SEQ ID NO: 2 encoding 2-keto-3-deoxy-6-phosphogluconate aldolase, wherein said Corynebacterium glutamicum transformant produces increased amounts of ethanol, isobutanol, D-lactate, and alanine  does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any transformants of a coryneform bacterium obtained by introducing an Entner-Doudoroff pathway into the coryneform bacterium as a host, said transformant obtained by introducing into the coryneform bacterium any gene encoding any glucose-6-phosphate dehydrogenase of an amino acid sequence and structure, any gene encoding any 6-phosphogluconate dehydratase of an amino acid sequence and structure, any gene encoding any 2-keto-3-deoxy-6-phosphogluconate aldolase of an amino acid sequence and structure, where said transformant produces any organic compounds compared to a wild type coryneform bacterium.
The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in 
The specification only provides guidance, prediction, and working examples for a Corynebacterium glutamicum transformant comprising the nucleotide sequences of SEQ ID NO: 1 encoding glucose-6-phosphate dehydrogenase and 6-phosphogluconate dehydratase, and SEQ ID NO: 2 encoding 2-keto-3-deoxy-6-phosphogluconate aldolase, wherein said Corynebacterium 
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed enzymes and their encoding nucleic acids, transforming any coryneform bacterium as a host cell with the encoding nucleic acids, and determining whether the host cell can produce increased amounts of any organic compounds including ethanol, isobutanol, D-lactate, and alanine compared to a wild type host cell.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-4 are also rejected because they do not correct the defect.


8.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of transformants of a coryneform bacterium obtained by introducing an Entner-Doudoroff pathway into the coryneform bacterium as a host, said transformant obtained by introducing into the coryneform bacterium any gene encoding a genus of glucose-6-phosphate dehydrogenases, any gene encoding a genus of 6-phosphogluconate dehydratases, any gene encoding a genus of 2-keto-3-deoxy-6-phosphogluconate aldolases, where said transformant produces any genus of organic compounds compared to a wild type coryneform bacterium.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Kizer et al. (Appl Environ Microbiol. 2008 May;74(10):3229-41; PTO 892), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  The reference of Prather et al. (Curr Opin Biotechnol. 2008 Oct;19(5):468-74; PTO 892) teaches numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with the recited enzymes, where expressing the encoding nucleic acids in any transformant of a coryneform bacterium results in a transformant that produces increased amounts of any genus of organic compounds including ethanol, isobutanol, D-lactate, and alanine compared to a wild type coryneform bacterium.
The specification as originally filed discloses a Corynebacterium glutamicum transformant comprising the nucleotide sequences of SEQ ID NO: 1 encoding glucose-6-phosphate dehydrogenase and 6-phosphogluconate dehydratase, and SEQ ID NO: 2 encoding 2-keto-3-deoxy-6-phosphogluconate aldolase, wherein said Corynebacterium glutamicum transformant produces increased amounts of ethanol, isobutanol, D-lactate, and alanine compared to a wild type Corynebacterium glutamicum.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of .



Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;

(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

10.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inui et al. (J Mol Microbiol Biotechnol. 2004;8(4):243-54; PTO 892) in view US20100120105 (05/13/2010; IDS filed 10/30/2020) and EP1352966 (10/15/2003; PTO 892)

	Inui et al. teach the metabolic engineering of Corynebacterium glutamicum for fuel ethanol production under oxygen-deprivation conditions, where the Corynebacterium glutamicum was transformed with genes encoding pyruvate decarboxylase (pdc) and alcohol dehydrogenase (adhB) from Z. mobilisable and the Corynebacterium glutamicum produced ethanol from pyruvate in anaerobic conditions.  See entire publication and abstract especially Results section and pages 244-
248.
The teachings of the reference differ from the claims in that the reference does not teach that the corynebacterium glutamicum comprises an Entner-Doudoroff pathway as recited in the claims.

	US20100120105 (05/13/2010; IDS filed 10/30/2020) teaches a recombinant host cells having a functional or enhanced Entner-Doudoroff pathway (EDP) and an isobutanol production pathway; and an isobutanol production method using the recombinant host cells where due to the functional or enhanced EDP the production of isobutanol by the recombinant host cells is improved.
#US20100120105 teaches a recombinant microbial host cell comprising a functional or enhanced EDP and an isobutanol production pathway wherein said functional or enhanced EDP provides 
#See entire publication and claims especially claims 1-9.

	EP1352966 teaches a method for producing an L-amino acid comprising culturing a microorganism having an ability to produce an L-amino acid in a medium to produce and accumulate the L-amino acid in the medium and collecting the L-amino acid from the medium, wherein the microorganism is a Gram-negative bacterium having the Entner-Doudoroff pathway and which has been modified so that 6-phosphogluconate dehydratase activity or 2-keto-3-deoxy-6-phosphogluconate aldolase activity, or activities of the both are enhanced, and the L-amino acid is selected from L-amino acids produced by a biosynthetic pathway utilizing pyruvic acid as an intermediate.  EP1352966 teaches that the bacterium is an enterobacterium and belongs to the genus Enterobacter.  See entire publication and claims especially claims 1-3.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine and/or modify the teachings of the references to make the claimed invention by transforming the Corynebacterium glutamicum of Inui et al. with the genes encoding the enzymes and/or proteins of the Entner-Doudoroff pathway (EDP) as taught by US20100120105 including genes encoding glucose-6-phosphate dehydrogenase, 6-phosphogluconate dehydratase, 2-keto-3-deoxy-6-phosphogluconate aldolase.  One of ordinary skill in the art would have been motivated to do this in order to obtain a recombinant Corynebacterium glutamicum that can produce an organic compound including monocarboxylates, dicarboxylates, ketocarboxylates, hydroxycarboxylates, amino acids, 



Conclusion

11.	No claim is allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652